DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 2016/0214149 A1) in view of  Iwamoto et al (U.S Pat 11,446,713 B2).
With respect to claims 1-2, 4-5, 7 and 16, Chiang discloses a cleaning method/a system of a mask for a photolithographic apparatus and comprising substantially all of the limitations of the instant claims such as: 

    PNG
    media_image1.png
    374
    528
    media_image1.png
    Greyscale
a particle removing cassette (02) and ejecting pressured cleaning material (101) through a nozzle (202) toward debris particle (102) on a patterning surface of the mask (100) to remove the debris particles from the patterning surface of the mask (see col.4, lines 22-45).  Chiang does not expressly discloses the particle removing cassette having a first slit and an elongated wind blade nozzle extending along a length of the first slit and protruding from the first slit, as recited.  This feature is well known per se.  For example, Iwamoto discloses a particle removing cassette (22) having a first slit (26), a second slit (28) and an elongated wind blade nozzle extending along a length of the first slit and protruding from the first slit (see figures 2A-2D). 

    PNG
    media_image2.png
    426
    335
    media_image2.png
    Greyscale

It would have been obvious to a skilled artisan before the effecting filling date of the claimed invention to employ the particle removing cassette as taught by Iwamoto into the system/method of Chiang for the purpose of precisely removing the particles from the mask. 
As to claims 6, Chiang as modified by Iwamoto does not specifically disclose positioning the patterning surface of the mask (100) facing down along a direction of gravity.  It would have been obvious to a skilled artisan to place the mask (100) facing down along a direction gravity for the purpose of easily removing the particles since it has been held that a mere reversal of the essential working parts of a device only routine skill in the art.  In re Einstein, 8 USPQ 167. 
Claims 3, 8-10, 12, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 2016/0214149 A1) in view of  Iwamoto et al (U.S Pat 11,446,713 B2) and further in view of Huang et al (US 2020/0035483 A1).
As to claims 3, 8-9, 12, 15 and 17-18, Chiang as modified by Iwamoto, discloses substantially all of the limitations of the instant claims as discussed above. Chiang further discloses a mask holder (20) and a mask (100) wherein the mask is mounted in the mask holder with patterning surface of the mask but lacks to disclose a monitoring device for determining an amount and a size of debris particles on the patterning of the mask. This feature is well known in the art.  For example, Huang discloses a lithographic device having a particle removal apparatus with a monitoring device (304).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the monitoring device as taught by Huang into the photographic device of Chiang as modified by Iwamoto for the purpose of cleaning the mask when the particles on the mask are detected by the monitoring device.
As to claim 10, Chiang as modified by Iwamoto lacks to show the distance between the particle removing cassette/or the wind blade slit and the patterning surface of the mask or the exhaust slit being in the range of 8mm to 12mm.  However, Chiang suggests a proper speed of the ejecting pressured cleaning material from the removing cassette/the wind blade slit to the patterning surface of the mask (see claims 9 and 10).  In light of this teaching, it would have been obvious to a skilled artisan to select a proper distance in the range of 8mm to 12mm between the removing cassette/the wind blade slit and the patterning surface of the mask/the exhaust slit for the purpose of precisely removing the particles from the mask. 
Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 2016/0214149 A1) in view of  Iwamoto et al (U.S Pat 11,446,713 B2) and further in view of Liu et al (US 2015/0000070 A1).
With respect claims 11-13 and 19-20, Chiang as modified by Iwamoto discloses a cleaning method/a system of mask for a lithographic apparatus and comprising substantially all of the limitations of the instant claims as discussed above except for a pulsation insert and a directional insert, as recited in the claims.  These features are well known per se.  For example, Liu discloses a suction or blower device having a pulsation insert (2), a directional insert (3, 4, 13) (see figures 3a-3f).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to utilize the pulsation insert, the directional insert as suggested by Liu into the particle removing cassette of Chiang as modified by Iwamoto for the purpose of improving its cleaning function and thereby meeting the cleaning demands in the photolithographic apparatus, as intended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11, 294,292.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in claims 1-20 of the instant application are also included, inter alia, in the collective recitation of claims 1-20 of the ‘292 patent. 
With respect to claim 1 of the present application, claim 1 of the ‘292 patent discloses:

    PNG
    media_image3.png
    273
    282
    media_image3.png
    Greyscale













	As to claim 7 of the present application, claim 9 of the ‘292 patent discloses:

    PNG
    media_image4.png
    262
    284
    media_image4.png
    Greyscale
	As to claim 16 of the present application, claim 13 of the ‘292 discloses: 

    PNG
    media_image5.png
    201
    292
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    23
    281
    media_image6.png
    Greyscale

	With respect to claims 2-6, 8-15 and 17-20 of the present application, the limitations of these claims are clearly disclosed in claims of the ‘292 patent.  In fact, claims 1-20 of the present application are merely re-written versions/or broader versions of claims 1-20 of the '292 patent.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamauchi et al (US 2014/0230848 A1); Uziel et al (U.S.Pat. 6,949,147 B2) disclose devices for particle removal from wafers/masks and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
9/25/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882